PER CURIAM.
Appellant, Roger Lockhart, appeals the trial court’s sentencing disposition following the revocation of appellant’s probation. Specifically, appellant contends the trial court erred in failing to conform the written sentencing documents to reflect that portion of the court’s oral pronouncement at the sentencing proceeding, awarding appellant credit for prison time served before imposition of the subject sentences. We agree.
Accordingly, this cause is reversed and remanded for correction of the written sentencing documents to reflect the orally pronounced award of prison credit. Appellant need not be present for this procedure. Davis v. State, 387 So.2d 490, 491 (Fla. 1st DCA 1980).
ERVIN, JOANOS and WOLF, JJ., concur.